Title: To John Adams from Francis Dana, 23 May 1782
From: Dana, Francis
To: Adams, John



St. Petersbourg May 12/23 1782
Dear Sir

I had the pleasure of yours of the 28th. of April yesterday, in which you acknowledge the receipt of mine of the 28th. of March, as well as of the paper I had enclosed you in blank, and of my three letters to Mr: Livingston. I hope you will be kind enõ to transmit copies of those papers to Congress, as I do not think it prudent to hazard duplicates of them. I desired the three to Mr: Livingston to be forwarded by the same opportunity, because one of them was a duplicate, and the other two made up only one letter which, for greater safety, I had seperated and sent on to you thro different hands. I wrote to Mr: T. on the 5/16 March by a private hand to whose care I had committed four Court Almanacks and a Russian Grammer to be disposed of as mentioned in the letter. Of these I have yet heard nothing. Mr: T. makes no mention of them in his letter of the 26th. of April. Pray tell him I shall notice that letter shortly. Since mine of the 28th. of March I have wrote you twice viz. on the 12/23 of April, and on the 29th. of April O.S. The great importance of the point you have gained in Holland, will be every where felt and acknowledged, except by those to whom you allude when you speak of the “dastardly meanesses of jealousy and envy.” Your character will receive no lasting stain from their vile artifices. They may occasion some mortification for a while, but publick and private virtue will soon triumph over such Enemies. After the business you mention may be happily finished, you must remember there is another not less important still remaining, which, nothing but an absolute necessity, must induce you to think of quitting. I feel your situation or condition, for my own is not altogether unlike it. The difference however is against me. If I had succeeded in the main point, I shou’d not hesitate a moment to put in execution the plan you talk of for yourself. This I shou’d infallibly have done had I obtained that end: And how long my patience will hold out is uncer­tain; but it is my present determination not to pass another Winter here. Tho I have not taken the official measure heretofore mentioned, yet I have lately taken another which may possibly be productive of the same end, and in a way unattended with any hazard. I cant now explain myself further than to say, I have undertaken the task spoken of in my letter of the 12/23 of April. I have found the way open for this.
I am happy to learn that my Son has arrived in safety. I have been equally anxious with you about Master John. I must really say I think it wou’d be adviseable that he shou’d return in the way you mention to Leyden, or America; perhaps it might be best if you shou’d continue in Holland for him to go to Leyden. You will feel for my cruel situation if he shou’d leave me. When I reflect upon it myself, I almost determine this shall not be; and that at all events I will press on my business to a speedy conclusion, and quit this Country with him. You will write me more decidedly upon this subject by the return post.
I am dear Sir, with much respect and esteem your much obliged Friend, & humble Servt.

FRA DANA

